       Case 3:20-cv-00066-RP-HCA Document 10 Filed 08/24/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   EASTERN DIVISION

                                                  *
DENISA BABCOCK,                                   *
                                                  *          3:20-cv-00066
       Plaintiff,                                 *
                                                  *
       v.                                         *
                                                  *          ORDER GRANTING
CHAD MICHAEL BABCOCK,                             *          PLAINTIFF’S MOTION FOR A
                                                  *          TEMPORARY RESTRAINING
       Defendant.                                 *          ORDER
                                                  *

       Before the Court is Plaintiff Denisa Babcock’s Motion for Temporary Restraining Order

and Scheduling of an Expedited Hearing. ECF No. 3. Plaintiff asks the Court to issue an order

immediately restraining and prohibiting Defendant Chad Michael Babcock from removing their

eleven-year-old child, N.J.B., from the jurisdiction of this Court pending a hearing on the merits

of Plaintiff’s Verified Complaint and to order Defendant to surrender N.J.B.’s passport and all

other travel documents to the Clerk of Court. Plaintiff further requests the Court schedule an

expedited preliminary injunction hearing on the merits of the Verified Complaint, advance and

consolidate trial in the matter with the preliminary injunction hearing, and require Defendant to

show cause at the hearing as to why the child should not be returned to Canada. Additionally,

Plaintiff asks the Court to permit Plaintiff to appear for the hearing by telephone or video

conference. Plaintiff asserts temporary injunctive relief is necessary to prevent irreparable harm

to Plaintiff and to preserve the status quo.

                       I. BACKGROUND FACTS AND PROCEEDINGS

       Plaintiff alleges Defendant has wrongfully retained N.J.B. from Canada, the child’s place

of habitual residence, in violation of the Convention on the Civil Aspects of International Child
      Case 3:20-cv-00066-RP-HCA Document 10 Filed 08/24/20 Page 2 of 10




Abduction (the Hague Convention), Oct. 25, 1980, T.I.A.S. No. 11670, 1343 U.N.T.S. 89

[hereinafter Hague Convention]. Plaintiff filed her Verified Complaint on August 20, 2020, for

the return of the child pursuant to the International Child Abduction Remedies Act, 22 U.S.C.

§§ 9001–9011. ECF No. 1. Based on the facts alleged in the Complaint, which the Court

accepts as true for the purposes of this Motion, the Court makes the following findings. Plaintiff

and Defendant were married in Iowa in 1996. ECF Nos. 6-4 at 3, 6-16 at 1. They have four

children: A.B., born in 1998; M.B., born in 2002; N.D.B., born in 2003; and N.J.B., born in

2008. ECF No. 6-4 at 3. N.J.B. is the only child involved in this matter. ECF No. 1 ¶ 8. The

parties lived together with their children in Camanche, Iowa for most of their marriage. See id.

       In December 2011, this Court sentenced Plaintiff to sixty-four months’ imprisonment for

embezzling funds from the local school district where she worked. United States v. Babcock,

Case No. 3:10-cr-00074 (S.D. Iowa Jan. 23, 2012), ECF No. 84. Plaintiff was released from

federal prison in 2016, and she was thereafter deported to Canada. Case No. 3:20-cv-00066,

ECF No. 1 ¶ 9. In June 2017, the family relocated to Windsor, Ontario. Id. ¶ 10. Within six

months, however, the parties had separated, and Defendant returned to Camanche while the

children remained with their mother in Windsor. Id. N.J.B. attended school, received medical

care, and participated in extracurricular activities in Windsor. Id. ¶¶ 13–15.

       In February 2019, Plaintiff filed for divorce with the Ontario Superior Court of Justice

and served Defendant with the petition. Id. ¶ 11. Plaintiff petitioned for full custody of their

minor children, which the Ontario court granted on April 26, 2019. Id. ¶ 16; ECF No. 6-12.

Rather than engaging in the Canadian divorce proceeding, Defendant filed a separate action in

Clinton County, Iowa in March 2019 seeking a dissolution of their marriage. Id. ¶ 17. That

action has been stayed pending resolution of this matter. Id.




                                                 2
       Case 3:20-cv-00066-RP-HCA Document 10 Filed 08/24/20 Page 3 of 10




        In early summer 2019, the parties agreed N.J.B. would visit Defendant and his family in

Iowa for a period of ten days, accompanied by the older children. Id. ¶ 18. During the visit,

N.J.B.’s grandmother called Plaintiff to ask if the child could stay longer. Id. Plaintiff agreed,

believing it was best for the child to spend time with Defendant and his family, but said N.J.B.

needed to return to Windsor by September 1, 2019, for the start of the school year. Id. The

parties texted each other in early July. Id. ¶ 19. Although the parties discussed N.J.B.’s older

sibling, N.D.B., wanting to stay in Iowa for the school year, the parties did not discuss N.J.B.

staying in Iowa past the summer. Id. On August 20, 2019, Defendant texted Plaintiff and

informed her that he intended to keep N.J.B. in Iowa and enroll the child in school here. Id. ¶ 20.

N.J.B. has remained in Iowa since the 2019 summer and has had minimal contact with Plaintiff.

Id. ¶ 21.

                                     II. LEGAL STANDARD

        Federal Rule of Civil Procedure 65(b)(1) allows a court to grant a temporary restraining

order (TRO) without notice to the adverse party only when: (1) “specific facts in an affidavit or

verified complaint clearly show that immediate and irreparable injury, loss, or damage will result

to the movant before the adverse party can be heard in opposition,” and (2) “the movant’s

attorney certifies in writing any efforts made to give notice and the reasons why is should not be

required.” Rule 65(b)(2) provides a TRO may not extend beyond fourteen days, “unless before

that time the court, for good cause, extends it for a like period or the adverse party consents to a

longer extension.” If the TRO is set without notice to the adverse party, “the motion for a

preliminary injunction must be set for hearing at the earliest possible time, taking precedence

over all other matters except hearings on older matters of the same character.” Fed. R. Civ. P.

65(b)(3). “Every [TRO] issued without notice must state the date and hour it was issued;




                                                  3
       Case 3:20-cv-00066-RP-HCA Document 10 Filed 08/24/20 Page 4 of 10




describe the injury and state why it is irreparable; state why the order was issued without notice;

and be promptly filed in the clerk’s office and entered in the record.” Fed. R. Civ. P. 65(b)(2).

       To be entitled to a TRO or preliminary injunction, the movant must prove by a

preponderance of the evidence: “(1) the threat of irreparable harm to the movant; (2) the state of

the balance between this harm and the injury that granting the injunction will inflict on other

parties litigant; (3) the probability that movant will succeed on the merits; and (4) the public

interest.” Kroupa v. Nielsen, 731 F.3d 813, 818 (8th Cir. 2013) (quoting Dataphase Sys., Inc. v.

CL Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en banc)). “No single factor in itself is

dispositive; in each case all of the factors must be considered to determine whether on balance

they weigh towards granting the injunction.” Baker Elec. Coop., Inc. v. Chaske, 28 F.3d 1466,

1472 (8th Cir. 1994) (quoting Calvin Klein Cosmetics Corp. v. Lenox Labs., Inc., 815 F.2d 500,

503 (8th Cir. 1987)). “An ex parte TRO ‘is an emergency procedure and is appropriate only

when the applicant is in need of immediate relief.’” Dakota Access, LLC v. Iowa Citizens for

Cmty. Improvement, No. 4:16–cv–00482, 2016 WL 8902579, at *3 (S.D. Iowa Aug. 30, 2016)

(quoting 11A Charles Alan Wright, Arthur Miller, & Mary Kay Kane, Federal Practice &

Procedure § 2951 (3d ed. 2013)); see also Fed. R. Civ. P. 65(b) advisory committee’s note to

1966 amendment (“In view of the possibly drastic consequences of a [TRO], the opposition

should be heard, if feasible, before the order is granted.”).

                                          III. ANALYSIS

       “The Convention on the Civil Aspects of International Child Abduction, done at The

Hague on October 25, 1980, establishes legal rights and procedures for the prompt return of

children who have been wrongfully removed or retained . . . .” 22 U.S.C. § 9001(a)(4). Its

purpose is to “deter parents who are dissatisfied with current custodial arrangements from




                                                  4
       Case 3:20-cv-00066-RP-HCA Document 10 Filed 08/24/20 Page 5 of 10




abducting their children and seeking a more favorable custody ruling in another country.”

Navani v. Shahani, 496 F.3d 1121, 1124 (10th Cir. 2007). Under 22 U.S.C. § 9004(a), this Court

may take appropriate measures “to protect the well-being of the child involved or to prevent the

child’s further removal or concealment before the final disposition of the petition.”

                                  A. Threat of Irreparable Harm

       Plaintiff has alleged that Defendant has refused to return N.J.B. to Canada or allow the

child to return to Canada with a sibling and has not allowed Plaintiff to speak with the child.

Further, given Plaintiff’s prior conviction and deportation, she is unable to enter the United

States to find or retrieve the child if Defendant removes the child from this District.

Additionally, Plaintiff has demonstrated that Defendant did not participate in the Canadian

divorce proceedings because he did not believe “[the Canadian] court ha[d any] jurisdiction

whatsoever [o]ver [the] United States,” ECF No. 6-14 at 7. Under these circumstances, the

Court finds there is a substantial risk that Defendant will refuse to appear before the Court or act

to prevent returning the child to Canada. The Court finds that either of these scenarios would

cause irreparable harm to both Plaintiff and the child.

                              B. Balancing the Weight of the Injuries

       Defendant and N.J.B. currently reside in this District. There will be little to no injury to

Defendant or the child if a temporary order is issued that requires them to remain in this District

and surrender the child’s passports. However, if Defendant flees the District with the child, the

harm to Plaintiff would be substantial; thus, any injury to Defendant by entry of this Order is

outweighed by the potential harm to Plaintiff.




                                                  5
       Case 3:20-cv-00066-RP-HCA Document 10 Filed 08/24/20 Page 6 of 10




                              C. Likelihood of Success on the Merits

       To obtain the relief sought in her Complaint, Plaintiff must prove by a preponderance of

the evidence that (1) N.J.B. was a habitual resident of Canada at the time the child was

wrongfully retained by Defendant; (2) the child was wrongfully retained in violation of

Plaintiff’s custody rights under Canadian law; and (3) Plaintiff was exercising her custody rights

over the child at the time the child was wrongfully retained. 22 U.S.C. § 9003(e)(1)(A).

       After considering the evidence presented by Plaintiff and for purposes of this Order, the

Court finds the following by a preponderance of the evidence. Plaintiff has shown the child was

a habitual resident of Canada at the time of the child’s wrongful retention. Defendant’s retention

of the child was in violation of Plaintiff’s custody rights pursuant to Ontario’s Children’s Law

Reform Act, R.S.O. 1990, c. C.12 (Can.); the Family Law Act, R.S.O. 1990, c. F.3 (Can.); and

the final order of the Ontario Superior Court of Justice granting custody of the children to

Plaintiff, ECF No. 6-12. And Plaintiff was exercising her custody rights over the child when the

child was wrongfully retained. Thus, the Court concludes Plaintiff has demonstrated an adequate

showing of likelihood of success on the merits of her petition for the return of the child.

                                         D. Public Interest

       The Court finds the public interest is best served by entering the temporary restraining

order to maintain the status quo until the parties can be heard in more complete arguments.

                                             E. Notice

       Based on Plaintiff’s allegations and the record before the Court, the Court finds that relief

without notice to Defendant is necessary to avoid immediate and irreparable injury, loss, or

damage. See Fed. R. Civ. P. 65(b)(1). Additionally, Plaintiff has satisfied Rule 65(b)(1)(B),

because she has represented to the Court in writing that there is a risk Defendant may flee the




                                                 6
       Case 3:20-cv-00066-RP-HCA Document 10 Filed 08/24/20 Page 7 of 10




District with the child if notice is provided. Plaintiff would suffer greater harm if this eventuality

occurred, because she cannot enter the United States to find and retrieve the child. After

considering the evidence in the record, the Court finds there is sufficient evidence to show that

Plaintiff is entitled to a TRO.

       Plaintiff’s ex parte motion under the Hague Convention for entry of a temporary

restraining order is GRANTED.

       Therefore, consistent with the objects of the Hague Convention and ICARA for the

expedited consideration of this matter, it is HEREBY ORDERED that DEFENDANT CHAD

MICHAEL BABCOCK, his agents, servants, employees, attorneys, or persons acting in active

concert or participation with him who receive notice of this Order are TEMPORARILY

ENJOINED, as follows:

       1. from removing or causing to be removed the minor child, N.J.B., born in 2008, from

       the jurisdiction of this Court pending final disposition of the Verified Complaint and

       further Order of this Court;

       2. to surrender the minor child’s passport and all other travel documents to the Clerk of

       Court at the United States District Courthouse, 131 East 4th Street in Davenport, Iowa,

       not later than 4:30 p.m. on the third business day after service of this Temporary

       Restraining Order.

               a. The Clerk of Court shall retain possession of the minor child’s passport and

               travel documents pending final disposition of the Verified Complaint and further

               Order of this Court;




                                                  7
      Case 3:20-cv-00066-RP-HCA Document 10 Filed 08/24/20 Page 8 of 10




               b. The Clerk of Court shall permit Plaintiff’s counsel to access, review, and

               photocopy the child’s passport upon surrender to the Clerk of Court by

               Defendant;

       If Defendant fails to timely surrender the minor child’s passport and all other travel

documents, or removes the minor child or causes the minor child to be removed from the

jurisdiction of this Court, the Court shall issue a warrant for the arrest of Defendant to be

executed by the United States Marshals Service and shall order Defendant to appear for a

contempt hearing.

       3. Notwithstanding the provisions of Rule 65(c), the Court finds this Temporary

       Restraining Order shall issue immediately, without bond or security, in light of the nature

       of the conduct temporarily enjoined, Plaintiff’s in forma pauperis status, and the fact that

       Defendant will not suffer any costs or damages in the event the Court determines that

       Defendant was wrongfully restrained.

       4. This Temporary Restraining Order shall remain in full force and effect for fourteen

       days from the date of this Order, unless before that time, the Court, for good cause,

       extends it for a like period or Defendant consents to a longer extension.

       5. The officers of the Court shall issue and serve this Temporary Restraining Order with

       the Verified Complaint.

       IT IS FURTHER ORDERED,

       1. Pursuant to Rule 65(a)(2), the trial of this action on the merits shall be advanced and

       consolidated with the preliminary injunction hearing scheduled in paragraph (2), below.

       2. A consolidated trial on the merits and hearing on Plaintiff’s request for a preliminary

       injunction and the Verified Complaint is scheduled for Tuesday, September 29, 2020, at




                                                 8
Case 3:20-cv-00066-RP-HCA Document 10 Filed 08/24/20 Page 9 of 10




10:00 a.m., at the United States District Courthouse, 131 East 4th Street in Davenport,

Iowa. At the consolidated trial and hearing, Defendant shall show cause why the child

should not be returned to Canada, accompanied by Plaintiff’s designee, and why the other

relief requested in the Verified Complaint should not be granted.

3. Defendant, any counsel appearing for Defendant, and counsel for Plaintiff shall

personally appear at the consolidated trial and hearing. In light of the ongoing threat of

the COVID-19 global pandemic, the parties may consent to a trial and hearing by video

conference. In that event, Defendant, counsel for Defendant, and counsel for Plaintiff are

permitted to appear by video conference. Counsel for the parties are responsible for

coordinating arrangements for the appearances by video conference with Michael

Messina, Judicial Assistant, at 515-284-6254 or michael_messina@iasd.uscourts.gov.

4. Defendant shall provide for and ensure the personal appearance at the consolidated

trial and hearing of the minor child N.J.B. Due to the current global pandemic, the

parties may consent to a trial and hearing by video conference. In that event, the minor

child may appear by video conference. Counsel for the parties are responsible for

coordinating arrangements for the appearances by video conference with Michael

Messina, Judicial Assistant, at 515-284-6254 or michael_messina@iasd.uscourts.gov.

5. Plaintiff Denisa Babcock is permitted to appear at the consolidated trial and hearing

and any other court proceedings by video conference. Counsel for the parties are

responsible for coordinating arrangements for the appearances by video conference with

Michael Messina, Judicial Assistant, at 515-284-6254 or

michael_messina@iasd.uscourts.gov.




                                         9
     Case 3:20-cv-00066-RP-HCA Document 10 Filed 08/24/20 Page 10 of 10




      6. If Defendant seeks a hearing on any of the matters ordered herein, the Court will grant

      Defendant’s request and promptly hold a hearing.

      IT IS SO ORDERED.

      Dated this 24th day of August, 2020.




Time: 3:55 p.m.




                                              10
